DETAILED ACTION
The amendment filed on 04/16/2021 has been entered and fully considered. Claims 1-23 are pending, of which claim 1, 6-7, 12-15 and 19-21 are amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendall et al. (US 2015/0080233)(Bendall) in view of Stain (Analytical Chemistry, 2012).
Regarding claim 1, Bendall teaches a method of generating ions from a biological sample (abstract), the method comprising:
obtaining a reference distribution of charged particles associated with a biological sample (for identifying an area of interest), wherein the reference distribution comprises a set of ion signals that are expected to be measured when the sample is exposed to an ion beam (par [0065]);
exposing multiple regions of a biological sample on a substrate in succession to an ion beam to generate charged particles from each region, wherein the biological sample is labeled with at least one mass tag (Fig. 1, par [0015]);
for each exposed region, analyzing the plurality of charged particles to identify a deviation from the reference distribution of charged particles (the reference distribution of charged particles is the distribution of charged particles from the areas of interest obtained before in the record) (par [0065]); and

Bendall teaches that “original scan may be used to identifying an area of interest” (par [0065]). In order to identify the area of interest, one has to, for each exposed region (area), analyze the plurality of charged particles (mass spectrum contains plurality of m/z peaks of charged particles) and compare the spectrum with a reference spectrum to identify the deviation. Bendall further teaches that “The re-scan may be a higher resolution scan of the abundance of metal tags in the area or areas of interest.” (par [0065]). Here, Bendall teaches that for each exposed region for which a deviation (deviation from the reference) is identified, adjusting at least one exposure parameter of the ion beam based on the analysis of the plurality of charged particles to modify exposure of the biological sample to the ion beam (e.g. remove the non-interest area from the exposure and only scan the area of interest).
Bendall does not specifically teach that wherein the reference distribution is obtained by at least one member of the group consisting of: 
retrieving information about the reference distribution from a storage unit;
measuring a distribution of charged particles from a calibration sample that is exposed to an ion beam; and 
measuring a distribution of charged particles from a portion of the biological sample that is not within the multiple regions.
However, “measuring a distribution of charged particles from a portion of the biological sample that is not within the multiple regions” is merely one of the three optional choice, and does not have to be met by the prior art.
A person skilled in the art would have recognized that the reference distribution are commonly obtained by 
measuring a distribution of charged particles from a calibration sample that is exposed to an ion beam; or
retrieving information about the reference distribution from a storage unit.

Therefore, it would have been obvious to one of ordinary skill in the art to obtain the reference distribution by 
measuring a distribution of charged particles from a calibration sample that is exposed to an ion beam; or
retrieving information about the reference distribution from a storage unit.
Regarding claim 2, Bendall teaches that wherein analyzing the plurality of charged particles comprises measuring signal peaks corresponding to the charged particles and determining information associated with at least some of the signal peaks (mass spectrum is acquired for each pixel) (Fig. 1, par [0015]), and wherein the information comprises at least one of:
quantitative information comprising at least one of a peak amplitude, a peak area, and a charged particle count associated with each of the at least some of the signal peaks (Fig. 1, par [0005][0015]);
at least one of a mass-to-charge ratio and a quantity related to a mass-to-charge ratio associated with each of the at least some of the signal peaks (Fig. 1, par [0015]); and
an identity of a charged particle associated with each of the at least some of the signal peaks (Fig. 1, par [0015]).
Regarding claim 3, Bendall teaches that the method further comprising, for each exposed region, identifying that a deviation from the reference distribution exists if the quantitative information differs from the reference distribution (the reference distribution of charged particles is from the areas of interest) (par [0065]).
Regarding claim 4-5, Bendall does not specifically teach a threshold value of the reference distribution. However, threshold value has been widely used in comparison process. It would have been obvious to one of ordinary skill in the art to set a threshold value of the reference distribution for quantification, in order to quantify the comparison.
Regarding claim 6, Bendall teaches that the method further comprising, for each exposed region, identifying that a deviation from the reference distribution exists if a 
 Bendall teaches measuring peaks associated with ions generated from the sample (par [0005]). Bendall further teaches not to scan the area of non-interest (par [0065]). A person skilled in the art would have recognized that the peak associated with ions generated from the substrate or with ions generated from a coating on the substrate is the area of non-interest. A person skilled in the art would have been motivated to adjust of the exposure parameter of the ion beam, to avoid scan the area of non-interest.
Regarding claim 7, Bendall teaches that the method further comprising, for each exposed region, identifying that a deviation from the reference distribution exists if a peak associated with a type of charged particle is present in the reference distribution, but not among the peaks measured for the region, wherein the peak is associated with ions generated from the biological sample (par [0065]).
Regarding claim 8, Bendall teaches that wherein adjusting at least one exposure parameter of the ion beam comprises terminating exposure of the region (area of non-interest) to the ion beam by at least one of:
directing the ion beam away from the region (par [0065]).
Regarding claim 9, Bendall teaches that wherein adjusting at least one exposure parameter of the ion beam comprises reducing a dwell time of the ion beam (e.g. to 0) on the region (area of non-interest) in a subsequent exposure of the region to the ion beam (par [0065]).
Regarding claim 10, Bendall teaches that wherein adjusting at least one exposure parameter of the ion beam comprises reducing an ion current of the ion beam (e.g. to 0) during exposure of the region (area of non-interest) to the ion beam (par [0065]).
Regarding claim 11, Bendall teaches that wherein adjusting at least one exposure parameter of the ion beam comprises reducing an ion current of the ion beam (e.g. to 0) during a subsequent exposure of the region (area of non-interest) to the ion beam (par [0065]).

measuring a signal peak associated with the secondary electrons and determining quantitative information about a secondary electron yield from the signal peak (par [0065]); and
comparing the quantitative information to a threshold value for the secondary electron yield from the reference distribution (area of interest) to determine whether a deviation from the reference distribution exists (par [0065]).
Bendall does not specifically teach that the secondary electrons generated from the substrate. However, a person skilled in the art would recognized that the secondary electrons generated from the substrate is not the signal of interest, and would deviate from the reference distribution.
Regarding claim 13, Bendall teaches that wherein the charged particles comprise ions generated from the biological sample (par [0065]), and wherein analyzing the plurality of charged particles comprises:
measuring one or more signal peaks associated with the ions generated from the biological sample and determining quantitative information about a total ion yield from the biological sample from the one or more signal peaks (par [0065][0111]); and
comparing the quantitative information to a threshold value for the total ion yield from  the reference distribution to determine whether a deviation from the reference distribution exists (par [0065][0111]).
Regarding claim 14, Bendall teaches that wherein a set of spatial locations of the multiple regions and exposure parameters of the ion beam at each spatial location define a first exposure sequence for the biological sample, the method further comprising adjusting the at least one exposure parameter of the ion beam for each exposed region for which a deviation is identified to generate a second exposure sequence for a subsequent exposure of the sample to the ion beam (par [0065]).
Regarding claim 15, Bendall teaches that wherein the second exposure sequence comprises fewer spatial locations on the sample than the first exposure sequence (par [0065]).

Regarding claim 17, Bendall teaches that wherein the second exposure sequence comprises, at one or more spatial locations common to the first exposure sequence, ion beam dwell times that are reduced relative to corresponding dwell times of the first exposure sequence (par [0065]).
Regarding claim 18, Bendall teaches that wherein the second exposure sequence comprises, at one or more spatial locations common to the first exposure sequence, ion beam currents that are reduced relative to corresponding ion beam currents of the first exposure sequence (par [0065]).
Regarding claim 19, Bendall teaches that “The re-scan may be a higher resolution scan of the abundance of metal tags in the area or areas of interest. Alternatively or in addition, multiple scans across the same area may be used to produce a 3 dimensional image (e.g., compiled from the individual 2 dimensional data sets)” (par [0065]). 
In order to carry out a 3 dimensional image scanning, a thickness of the biological sample in the region of interest would have been required. A person skilled in the art would have been motivated to determine information about a thickness of the sample in the region based on the deviation from the reference distribution, and generating the second exposure sequence based on the thickness information.
Regarding claim 20, Bendall teaches that “The re-scan may be a higher resolution scan of the abundance of metal tags in the area or areas of interest. Alternatively or in addition, multiple scans across the same area may be used to produce a 3 dimensional image (e.g., compiled from the individual 2 dimensional data sets)” (par [0065]). 
A person skilled in the art would have recognized that in order to carry out a 3 dimensional image scanning, one has to determine information about an additional ion beam exposure dose for the region that will lead to elimination of the biological sample from the region.
Regarding claim 21, Bendall teaches that “The re-scan may be a higher resolution scan of the abundance of metal tags in the area or areas of interest. 
A person skilled in the art would have recognized that in order to carry out a 3 dimensional image scanning, one has to determine information about an additional number of exposures of the region to the ion beam that will lead to elimination of the sample from the region.
Regarding claim 22, Bendall teaches that wherein the biological sample is labeled with multiple, different types of mass tags, and wherein each of the types of mass tags comprises an antibody-conjugated lanthanide element (par [0035]).
Regarding claim 23, Bendall teaches that wherein the biological sample comprises at least one of a tissue sample and an array of single cells (par [0026]).

Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Amended claim 1 covers methods in which “the reference distribution is obtained by ... measuring a distribution of charged particles from a portion of the biological sample that is not within the multiple regions” (emphasis added). In other words, the reference distribution is measured from a portion of the sample that is not otherwise interrogated by the ion beam. Bendall simply does not describe obtaining reference distribution in such a manner.” (remark, page 9, par 1).
This argument is not persuasive. Claim 1 recites:
“wherein the reference distribution is obtained by at least one member of the group consisting of: 
retrieving information about the reference distribution from a storage unit;
measuring a distribution of charged particles from a calibration sample that is exposed to an ion beam; and 
measuring a distribution of charged particles from a portion of the biological sample that is not within the multiple regions.”

A person skilled in the art would have recognized that the reference distribution are commonly obtained by 
measuring a distribution of charged particles from a calibration sample that is exposed to an ion beam; or
retrieving information about the reference distribution from a storage unit.
For example, Stain teaches retrieving information about the reference mass spectrum, collected before, from a storage unit (Title).

Applicant argues that “To the extent the Office contends that identification of the regions of interest in Bendall constitutes “obtaining a reference distribution of charged particles,” Bendall does not “analyz[e] the plurality of charged particles [from the multiple regions] to identify a deviation from the reference distribution of charged particles,” as amended claim 1 requires. The Office does not indicate where in Bendall such an analysis is allegedly performed in connection with the regions of interest, and merely cites to par. [0065] reproduced above.” (remark, page 9, par 3).
This argument is not persuasive. Claim 1 recites: “for each exposed region, analyzing the plurality of charged particles to identify a deviation from the reference distribution of charged particles”. 
Bendall teaches that “original scan may be used to identifying an area of interest” (par [0065]). In order to identify the area interest, one has to, for each exposed region (area), analyze the plurality of charged particles (mass spectrum contains plurality of m/z peaks of charged particles) and compare the spectrum with a reference spectrum to identify the deviation. The reference spectrum is either stored in a storage unit, or obtained by measuring a distribution of charged particles from a calibration sample that is exposed to an ion beam before.  Bendall further teaches that “The re-scan may be a higher resolution scan of the abundance of metal tags in the area or areas of interest.” (par [0065]). Here, Bendall teaches that for each exposed region for which a deviation (deviation from the reference) is identified, adjusting at least one exposure parameter of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797